Name: Commission Regulation (EEC) No 3880/90 of 19 December 1990 derogating for the 1990/91 wine year from Regulation (EEC) No 2721/88 in regard to the date of submission for approval of contracts for preventive distillation and amending Regulation (EEC) No 2273/90 introducing preventive distillation as provided for in article 38 of Council Regulation (EEC) No 822/87 for the 1990/91 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 90 Official Journal of the European Communities No L 367/123 COMMISSION REGULATION (EEC) No 3880/90 of 19 December 1990 derogating for the 1990/91 wine year from Regulation (EEC) No 2721/88 in regard to the date of submission for approval of contracts for preventive distillation and amending Regulation (EEC) No 2273/90 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1990/91 wine year comparable results for the entire Community, the above ­ mentioned percentage should therefore be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain arid Portugal, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) ' No 1325/90 (2), and in particular Article 38 (5) thereof, Whereas Article 6 of Commission Regulation (EEC) No 2721 /88 of 31 August 1988 laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87 (3), as amended by Regulation (EEC) No 2355/89 (4), stipulates that distilla ­ tion contracts and declarations are to be submitted for approval no later than four months after the opening for the particular wine year of the distillation operation in question ; whereas for the 1990/91 wine year this time limit is, owing to market uncertainty following a much lower than average harvest, too short for the preventive distillation operation opened on 1 September 1990 ; whereas it should be put back ; Whereas Article 1 (2) of Regulation (EEC) No 2273/90 (*) limits to 19 % of their table-wine production the quantity which producers in the Spanish part of the wine-growing zones may have distilled ; whereas this percentage is based on hypothetical yields in Spanish wine-growing areas which have been far exceeded : whereas, in order to have Article 1 By derogation from the first subparagraph of Article 6 (1 ) of Regulation (EEC) No 2721 /88 contracts and declara ­ tions for the preventive distillation operation opened for the 1990/91 wine year by Commission Regulation (EEC) No 2273/90 may be submitted to the competent agency for approval up to 31 January 1991 . Article 2 The percentage of 19 shown in the second subparagraph of Article 1 (1 ) of Regulation (EEC) No 2273/90 is hereby replaced by 30 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3. 1987, p . 1 . P) OJ No L 132, 23. 5. 1990, p. IS 3 OJ No L 241 , 1 . 9 . 1988, p . 88 . 4 OJ No L 222, 1 . 8 . 1989, p . 60. m OJ No L 204, 2. 8 . 1990, p. 49 .